In this case at a former day of this term the relator herein was refused a discharge and remanded to the custody of the sheriff of Shelby County. He has filed a motion for a rehearing in this cause, and accompanies it with an able brief. He attacks the judgment of the court in that particular wherein we held that if a court of competent jurisdiction had rendered a judgment in a case wherein a valid complaint was filed charging an offense against the laws of this State, that we would not inquire and see whether or not the evidence justified the conviction. To do so would cause the writ of habeas corpus to bring before us for review all those cases which the Legislature in its wisdom has seen proper to deny appellate jurisdiction to this court. There are some cases in which the law of this State makes the judgment of the County Court final, and from which no appeal will lie. As to the wisdom of that law, it is not a question for us to determine, but only what is the law. Of course, if any court renders a judgment in a matter in which it had no jurisdiction or renders a judgment of conviction when there was no law in *Page 454 
existence on which to base its judgment, the judgment would be void, and we would give relief under the writ of habeas corpus. But as in this case, when there was a law making it an offense to fail to work the road, a complaint was filed charging the relator with such offense, and a court of competent jurisdiction had tried the cause and adjudged him guilty, under the writ of habeas corpus we are not authorized to go behind the judgment and complaint, and see whether, under the evidence in the case, we think the court was not justified in its conclusion. We only look to the evidence insofar as it may be necessary for us to determine. Is the relator charged with an offense against the law? Has he been tried by a court authorized to try him? If so, in cases where the law gives that court final jurisdiction, we have no power nor right to interfere by habeas corpus or other means. In Ex parte Reed (100 U.S. 13, 23), Mr. Justice Swayne says: "The writ of habeas corpus can not be made to perform the function of a writ of error. To warrant the discharge of the prisoner, the sentence under which he is held must not be merely erroneous and voidable, but absolutely void," and in Ex parte Siebold (100 U.S. 371), Mr. Justice Brady says: "The only ground on which the court will give relief on habeas corpus to a prisoner under conviction and sentence of another court, is the want of jurisdiction of such court over the person or the cause, or some other matter rendering the proceedings void." Our courts have adhered to that line of decisions. See authorities cited in the original opinion, and in Ex parte William Stein, decided at this term of court.
The motion for rehearing is overruled.
Overruled.